Citation Nr: 1210692	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than January 26, 2002 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to March 1966 and had subsequent service in the reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2005 RO decision that granted a TDIU retroactively effective from January 26, 2002.  The Veteran was notified of that decision in a December 2005 letter.  In June 2006, in response, he disagreed with the effective date for his TDIU, alleging he was entitled, instead, to an effective date in April 2001 since a VA outpatient treatment record from that month should be considered an informal claim for a TDIU.  Although the RO considered his June 2006 statement as a claim for an earlier effective date, the U. S. Court of Appeals for Veterans Claims (Court) has held that there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Since, however, that June 2006 statement was received well within the one year the Veteran had to appeal the September 2005 decision granting his TDIU, especially considering that he was not notified of that decision until December 2005, his June 2006 statement was, in actuality, a timely notice of disagreement (NOD) with the effective date assigned for his TDIU in that decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  See also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" effective date issue).


In a January 2007 decision, the RO denied an earlier effective date for the TDIU.  A statement of the case (SOC) was provided in August 2008 concerning this claim, and in October 2008, in response, the Veteran completed the steps necessary to perfect his appeal of this claim by also filing a timely substantive appeal (VA Form 9).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  See also Percy v. Shinseki, 23 Vet. App. 37 (2009) (noting in any event that the Board has the discretionary authority - given the language of § 7105(d)(3) - to consider an appeal as timely, even if not).

The Board also sees that the Veteran had previously appealed other determinations by the RO, but in a September 2005 letter he explicitly stated that, based on the RO's September 2005 decision granting his TDIU, he was withdrawing all pending claims.  38 C.F.R. § 20.204 (2011).  So none remain, other than this claim for an earlier effective date for his TDIU.


FINDINGS OF FACT

1.  On January 26, 2002, the Veteran filed claims for service connection for multiple disabilities including diabetes mellitus and Hepatitis C; his claim for service connection for posttraumatic stress disorder (PTSD) was subsequently filed on February 19, 2002.

2.  In an October 2002 rating decision, the RO granted service connection for the diabetes mellitus retroactively effective from July 9, 2001.  But in an April 2004 rating decision, the RO awarded an earlier effective date of May 8, 2001, based on a liberalizing regulation regarding the granting of presumptive service connection for diabetes. 

3.  In that same April 2004 rating decision, the Veteran's other claims for service connection for PTSD and Hepatitis C also were granted retroactively effective from January 26, 2002, the date of receipt of his claims for service connection for Hepatitis C and diabetes mellitus. 

4.  He filed a timely NOD in May 2004, in response to that decision, to initiate an appeal for higher initial ratings for these disabilities; however, after later perfecting his appeal, he withdrew his appeal in September 2005.

5.  In the interim, his representative had filed an informal claim for a TDIU in July 2004, and the RO granted this claim in a September 2005 rating decision, assigning January 26, 2002, as the effective date of this grant, as well, coinciding with the date of receipt of the underlying claims for service connection for diabetes mellitus and Hepatitis C.

6.  The earliest possible effective date for the grant of this TDIU is when he filed his underlying claims for service connection for diabetes mellitus and Hepatitis C since his TDIU grant was predicated on these underlying service-connected disabilities and his PTSD.

7.  January 26, 2002 is the earliest recognizable date of claim of entitlement to the TDIU and is the earliest point at which the service-connected disabilities met the criteria for this benefit.

8.  Diabetes mellitus, Hepatitis C, and PTSD are the Veteran's only 
service-connected disabilities, so necessarily the reason he has a TDIU.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than January 26, 2002, for the grant of the TDIU.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a 
service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U. S. Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, at 1281.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

This case has a relatively long and complicated procedural history.  This appeal arises from the Veteran's disagreement with the effective date assigned following the granting of his TDIU in the September 2005 rating decision.  

As to the initial claim of entitlement to service connection for multiple disabilities, the RO provided him pre-adjudicatory notice regarding these service-connection claims in a June 2002 letter, so in the preferred sequence.  In an October 2002 rating decision, the RO granted service connection for diabetes mellitus (effective July 9, 2001), but denied service connection for PTSD and Hepatitis C.  However, in a subsequent April 2004 rating decision, the RO granted service connection for PTSD and Hepatitis C, each effective from January 26, 2002.  In that same decision, the RO also granted an earlier effective date of May 8, 2001 for the award of service connection for the diabetes mellitus, pursuant to a liberalizing law that had added diabetes mellitus to the list of diseases presumptively associated with herbicide exposure.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.307, 3.309(e), 3.114(a).

The Veteran then appealed the initial ratings for his PTSD and Hepatitis C, and in an August 2005 decision the RO granted a higher 30 percent rating for his PTSD and a 20 percent rating for his Hepatitis C, both increases retroactively effective from January 26, 2002.  Meanwhile, in July 2004, so in the interim, his representative had filed an informal claim for a TDIU.  The Veteran later formalized this claim by filing a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in May 2005.  And in the September 2005 rating decision, the RO granted a TDIU retroactively effective from January 26, 2002, also granted a higher 40 percent rating for the diabetes mellitus as of June 7, 2004.  The Veteran then appealed for an earlier effective date for his TDIU.


It does not appear the RO sent the Veteran a VCAA notice letter regarding his initial claim for a TDIU, but this is at most harmless error because the RO granted this claim, regardless.  38 C.F.R. § 20.1102.  Moreover, in cases, as here, where the appeal for an earlier effective date arose in another context - namely, the Veteran first trying to establish his underlying entitlement to service connection for multiple disabilities, and then, once service connection was granted for these disabilities, to a TDIU, and this benefit also since has been granted, the claims as they arose in their initial context have been substantiated.  Therefore, additional VCAA notice is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream"" issue, such as the effective date assigned, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel 's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement concerning the downstream issue is not resolved.  And, here, additional notice regarding this appeal for an earlier effective date was sent to the Veteran in an August 2006 letter.  The RO also later issued a rating decision in January 2007 and an SOC in August 2008 addressing this downstream 
earlier-effective-date claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than January 26, 2002.  Thus, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).


And as concerning the duty to assist the Veteran with this claim, VA has obtained his service treatment records (STRs), VA and private medical records, and records from the Social Security Administration (SSA).  VA also has assisted him in obtaining other potentially relevant evidence and provided medical examinations assessing the severity of his disabilities and resultant entitlement to a TDIU.  Electronic mail from the vocational rehabilitation office reflects that, although he applied for services in late 2002 for which he qualified, he did not report for any appointments, and therefore there was nothing material to contribute to the RO.  Thus, as these records both post-date the effective date of his TDIU and contain no pertinent evidence as to his ability to work prior to January 26, 2002, the Board finds that these records need not be obtained.  All known and available records relevant to this claim have been obtained and associated with his claims file for consideration, and he has not contended otherwise.

Consequently, the Board finds that all necessary development of this downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of this claim ultimately turns on when he filed this claim, so an examination and opinion - including a "retrospective" opinion, are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

II.  Whether the Veteran is Entitled to an Effective Date earlier than January 26, 2002, for the Grant of his TDIU

As already alluded to, the Veteran asserts that an earlier effective date in April 2001 should be assigned for his TDIU, essentially because he has been unemployable since April 2001 and since the SSA and his insurance company already have determined he was totally disabled as of April 2001.  He contends that his initial VA outpatient treatment record relating to his PTSD, dated in April 2001, should be taken as an informal claim for a TDIU under 38 C.F.R. §§ 3.155 and 3.157.

He also asserts that in April 2001 he attempted to file claims for service connection by way of a representative from a state Veterans' service organization (VSO) located in a VA medical center (VAMC), but that that representative failed to assist him properly, thus delaying the filing of his claims.  He also contends that he attempted to file a claim in 2001 using the electronic claim form but was never able to get it to print properly.

A TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his 
service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19.  A TDIU may be granted under 38 C.F.R. § 4.16(a), if he meets certain schedular rating requirements, or on an extra-schedular basis under § 4.16(b), even if he does not, so long as he is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disability or disabilities.

The Veteran filed an initial claim for service connection for multiple disabilities on January 26, 2002.  The RO later granted service connection for Hepatitis C and PTSD, effective from that date, and for diabetes mellitus, effective May 8, 2001.  The RO's assignment of January 26, 2002 as the effective date for his TDIU reflects the RO's view that his initial claim for service connection for these disabilities was also an implicit attempt to obtain appropriate ratings for these disabilities once service connection was established for them, and that a TDIU, since a further derivative of that initial claim, was also warranted as of that date.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).


A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim).

Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

This appeal originated from the Veteran trying to establish his underlying entitlement to service connection for his diabetes mellitus, Hepatitis C, and PTSD.  And since he did not file his claims for service connection for these disabilities within one year of his discharge from service, the effective date of the eventual grant of service connection for these conditions generally cannot be earlier than when he eventually filed these claims.  See 38 U.S.C.A. § 5110(a) and (b)(1); 38 C.F.R. § 3.400(b)(2).

The effective date for an increased rating [for a disability once service connected] will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010), the Federal Circuit Court explained that 

the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c).


Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.  For example, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim.  38 C.F.R. § 3.157(b)(1).  Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), (3), an informal claim for increase will be initiated upon receipt of evidence from a private physician or layman or from state and other institutions, including SSA.  See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA examination report constituted an informal claim for a TDIU).  

The Court has held however that, when determining whether a particular VA medical record qualifies as a "report of examination" under 38 C.F.R. § 3.157(b)(1), the medical record in question must describe the results of a specific, particular examination.  Massie v. Shinseki, 25 Vet. App. 123, 133 (2011).  In addition, "[a]lthough the language of § 3.157(b)(1) does not expressly require that a report of examination or hospitalization indicate that the Veteran's service-connected disability worsened since the time it was last evaluated, any interpretation of § 3.157(b)(1) that does not include such a requirement would produce an absurd result.  Without such a requirement, every medical record generated by the Veterans Health Administration and received by VA that could possibly be construed as a report of examination would trigger the provisions of § 3.157(b)(1).  This would unnecessarily burden VA by requiring it to treat every such medical record as an informal claim for an increased disability rating, even where a particular medical record shows no change in the Veteran's condition."  Id. at 134.

Normally, the effective date assignable for an increased rating and/or TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, there needs to be a finding as to the date on which the appellant initiated his increased rating/TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the medical evidence of record showed his entitlement to a higher rating or TDIU arose, that is, at what point in time in the 

case of a TDIU did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

Turning now to the facts of this particular case.  The record reflects that the Veteran served on active duty from July 1962 to March 1966 and had subsequent service in the reserves.  His VA outpatient treatment records dated in 2001 reflect that he was screened and diagnosed with PTSD on April 24, 2001.  On January 26, 2002, so the following year, the RO received his original Application for VA Compensation and/or Pension Benefits (VA Form 21-526), on which he claimed entitlement to service connection for multiple disabilities, including diabetes mellitus and chronic Hepatitis C, among others.  In early February 2002, he filed another VA Form 21-526, which contains numerous printer errors and is essentially illegible.  On February 19, 2002, he filed instead a handwritten VA Form 21-526, on which for the first time he claimed entitlement to service connection for PTSD.

In March 2002, he again contended that service connection should be established for PTSD and Hepatitis C, and he provided his employment history, noting that his last job had ended in April 2001.  Also in a March 2002 statement, he said that he was unemployed and unable to focus on work.  His wife also indicated in a March 2002 letter that he was not working and that she felt he was unemployable.

In an October 2002 rating decision that followed, the RO granted service connection for diabetes mellitus (effective July 9, 2001), although initially denied service connection for PTSD and Hepatitis C.

Private medical records reflect that the Veteran was hospitalized for acute pancreatitis from late March to early April 2001.  He was also diagnosed with diabetes mellitus.


A May 2003 VA psychiatry note reflects that a VA physician stated the Veteran had been seen at the Atlanta VAMC since April 2001 and diagnosed with PTSD and depression.  He additionally indicated the Veteran was never depressed in his life until his pancreatitis in March 2001.  Since then he had experienced psychiatric symptoms leading to an inability to function in the workplace.  This commenting physician opined that the Veteran was disabled and unemployable, and that his pancreatitis and the near death experience of having pancreatitis was a major contributing factor to his depression and his disability.

In an April 2004 rating decision, the RO granted service connection for PTSD and Hepatitis C, each effective from January 26, 2002, the date of receipt of his claim, and granted an earlier effective date of May 8, 2001 for the grant of service connection for his diabetes mellitus.  He appealed for higher ratings, and in an August 2005 decision the RO granted a 30 percent rating for his PTSD and a 20 percent rating for his Hepatitis C, each effective from January 26, 2002 (the date of receipt of his claim for service connection).

The earlier effective date of May 8, 2001, for the grant of service connection for his diabetes mellitus was based on a liberalizing law allowing a retroactive effective date earlier than the date of his initial January 2002 claim.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, he must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).

The liberalizing law that added diabetes as a disease presumptively associated with herbicide exposure during service in Vietnam during the Vietnam era became effective on May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Hence, the RO granted an effective date for the diabetes that was actually prior to his initial January 26, 2002 claim for this condition, but based solely on the revised regulation pertaining to diabetes mellitus.

In July 2004, the Veteran's representative filed an informal claim for a TDIU, so the effective date the Veteran has for his TDIU, which since has been granted, already is earlier than the date of receipt of that informal claim from his representative.  When filing that informal claim, the representative enclosed a June 2004 letter from the Veteran's private physician indicating the Veteran was unable to work due to his Hepatitis C.  In January 2005, the Veteran's representative also submitted a September 2003 letter in which the Veteran's private physician, Dr. A., stated the Veteran was totally disabled for work-related activities, noting that he had high blood pressure, diabetes, chronic hepatitis C, depression, and a history of pancreatitis and diverticulitis.

The Veteran later formalized his TDIU claim by filing a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in May 2005.  He stated that since being diagnosed with Hepatitis C in 1988 and diabetes in 1998 it had become increasingly more difficult to perform his job responsibilities.  He also said that he had been unable to work since his hospitalization for pancreatitis in April 2001.

In the September 2005 rating decision currently on appeal, the RO granted a TDIU retroactively effective from January 26, 2002.  In that decision, the RO also granted a higher 40 percent rating for his diabetes mellitus as of June 7, 2004.  This appeal for an earlier effective date for his TDIU ensued.

He did not appeal the effective date of January 26, 2002 that was assigned for the grants of service connection for his PTSD and Hepatitis C in the earlier April 2004 rating decision.  He was notified of that decision on May 17, 2004.

In this appeal one must also consider that his TDIU claim did not so much emanate from his claim for an increased rating for underlying disability as it did from his even earlier claim for service connection for this underlying disability.  So, ultimately, the Board has to consider the effective date rules as they pertain to claims for service connection, not just instead as they concern claims for higher ratings for disabilities that already have been deemed service connected. 

The Veteran's informal claim for a TDIU was received by VA in July 2004.  But prior to that, on January 26, 2002, he had submitted a statement requesting service connection for diabetes mellitus and hepatitis, and not very long thereafter, in February 2002, he also had filed a claim for service connection for PTSD.  And service connection had been granted for these latter two disabilities in an April 2004 rating decision.  His May 2004 NOD concerned the initial ratings assigned for these now service-connected disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (requiring that VA then consider whether the ratings for the disabilities should be "staged" to compensate him for times since the effective date of his award when his disabilities may have been more severe than at others).  In July 2004 he and his representative filed this additional claim for a TDIU.  He later completed and submitted a TDIU application, VA Form 21-8940, in May 2005.

The procedural history of this case is similar to that in another case handed down by the Court.  In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court found that because the claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for [PTSD], not a part of a new claim for increased compensation."  As such, the Veteran's claim for a TDIU will be considered to have been received by VA on the date his claim for service connection for diabetes mellitus and Hepatitis C was received - that being January 26, 2002.


And as he did not file a claim for service connection for these disabilities, or for any stress-related mental illness, within one year of his discharge from service, rather not until many years later (indeed decades later), the absolute earliest effective date that he may receive is the date that he eventually filed a claim, i.e., January 26, 2002.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A review of his claims file reveals that there is no evidence of a prior claim (formal or informal) for service connection for Hepatitis C, diabetes, and PTSD, which are his only service-connected disabilities, prior to January 26, 2002.

Although he now contends that his April 2001 VA outpatient treatment record showing a diagnosis of PTSD should be construed as a claim for service connection for PTSD and a claim for a TDIU, citing 38 C.F.R. § 3.157, the Board finds that this regulation is of no avail in this case.  While 38 C.F.R. § 3.157(b) contains provisions in which VA treatment records can constitute an informal claim in certain cases, application of this regulation is not warranted in this case, as this regulation applies only to a distinct group of claims where service connection already has been established for the condition at issue.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records could not be construed as informal claim).  Any other result would be patently absurd since a Veteran could receive an effective date earlier than the effective date for the service-connected disability or disabilities on which the TDIU is predicated.

Here, despite his assertions to the contrary, review of the file does not reveal any additional documents that could be construed as either a formal or informal claim for service connection (let alone a TDIU) prior to January 26, 2002.  It is worth reiterating that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Therefore, the Board finds that the earliest date of claim for a TDIU was on January 26, 2002, which is the effective date currently assigned for the service-connected disabilities of PTSD and Hepatitis C that, along with diabetes mellitus, formed the basis of this derivative TDIU claim.  In April 2001, the Veteran's preferred effective date, he did not have any established service-connected disabilities.  And, from May 2001 to January 2002, his only service-connected disability was diabetes mellitus, rated 20-percent disabling during that period.  So it, alone, did not qualify him for a TDIU under 38 C.F.R. § 4.16(a) because it needed to be rated as at least 60-percent disabling, in turn meaning he could only have received a TDIU on an extra-schedular basis under the alternative special provisions of § 4.16(b).  Moreover, the evidence shows his TDIU was awarded based on his inability to continue working in a substantially gainful occupation on account of all three of his service-connected disabilities, so not just because of his diabetes mellitus, but also because of his PTSD and Hepatitis C, which do not have an effective date earlier than January 26, 2002.

It was only after service connection was granted for PTSD and Hepatitis C that he had the requisite combined service-connected disability rating for a TDIU under 38 C.F.R. § 4.16(a).  So his TDIU claim necessarily was predicated on these same disabilities because they are the ones (along with diabetes) determined to be related to or the result of his military service and, thus, the only ones on which a TDIU may be granted.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19. 

The Court determined in Mayhue that the appellant's claim in that case was part of his initial application for benefits for PTSD, not a part of a new claim for increased compensation.  Because the posture of this case is nearly identical to that in Mayhue, the rules concerning effective dates for original claims are equally applicable.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 


Even if VA determined that the Veteran was unable to work due solely to 
service-connected disabilities prior to his original claim for service connection on January 26, 2002, the point at which his service-connected disabilities, rather than any nonservice-connected disabilities, precluded him from obtaining and maintaining substantially gainful employment necessarily would have to be coincident with or after the grant of service connection for these disabilities determined to be related to or the result of his military service.  That is to say, the effective date of the TDIU based on these service-connected disabilities necessarily cannot precede the effective date of the grant of service connection for these same disabilities - so in this particular instance cannot be earlier than January 26, 2002.


ORDER

The claim for an earlier effective date for the TDIU is denied. 




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


